
	

115 S1056 IS: Veteran Small Business Export Promotion Act
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1056
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2017
			Ms. Hirono (for herself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To amend the Small Business Act to waive the guarantee fee for veterans and spouses of veterans for
			 the Export Working Capital, International Trade, and Export Express
			 programs.
	
	
 1.Short titleThis Act may be cited as the Veteran Small Business Export Promotion Act. 2.Permanent loan guarantee fee waivers for veteransSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended—
 (1)in paragraph (14)(B)(ii), by adding at the end the following:  (III)Guarantee fee waiver for veterans (aa)DefinitionIn this subclause, the term veteran or spouse of a veteran has the meaning given the term in paragraph (31)(G)(iii).
 (bb)Guarantee fee waiverThe Administrator may not collect a guarantee fee described in paragraph (18) in connection with a loan made under this paragraph to a veteran or spouse of a veteran on or after October 1 of the first fiscal year beginning after the date of enactment of this subclause.
 (cc)ExceptionIf the President’s budget for the upcoming fiscal year, submitted to Congress pursuant to section 1105(a) of title 31, United States Code, includes a cost for the program established under this subsection that is above zero, the requirements of item (bb) shall not apply to loans made during such upcoming fiscal year.
						;
 (2)in paragraph (16), by adding at the end the following:  (G)Guarantee fee waiver for veterans (i)DefinitionIn this subparagraph, the term veteran or spouse of a veteran has the meaning given the term in paragraph (31)(G)(iii).
 (ii)Guarantee fee waiverThe Administrator may not collect a guarantee fee described in paragraph (18) in connection with a loan made under this paragraph to a veteran or spouse of a veteran on or after October 1 of the first fiscal year beginning after the date of enactment of this subparagraph.
 (iii)ExceptionIf the President’s budget for the upcoming fiscal year, submitted to Congress pursuant to section 1105(a) of title 31, United States Code, includes a cost for the program established under this subsection that is above zero, the requirements of clause (ii) shall not apply to loans made during such upcoming fiscal year.; and
 (3)in paragraph (34), by adding at the end the following:  (D)Guarantee fee waiver for veterans (i)DefinitionIn this subparagraph, the term veteran or spouse of a veteran has the meaning given the term in paragraph (31)(G)(iii).
 (ii)Guarantee fee waiverThe Administrator may not collect a guarantee fee described in paragraph (18) in connection with an express loan made under this paragraph to a veteran or spouse of a veteran on or after October 1 of the first fiscal year beginning after the date of enactment of this subparagraph.
 (iii)ExceptionIf the President’s budget for the upcoming fiscal year, submitted to Congress pursuant to section 1105(a) of title 31, United States Code, includes a cost for the program established under this subsection that is above zero, the requirements of clause (ii) shall not apply to express loans made during such upcoming fiscal year..
			
